Citation Nr: 1545618	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-34 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cracked tooth number 9 (dental disability) for purposes of compensation.

2.  Entitlement to service connection for cracked tooth number 9 (dental disability) for purposes of outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1956 to September 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a dental disability.

This issue was before the Board in August 2012, at which time it was remanded so the Veteran could be provided a statement of the case (SOC).  An SOC was issued in September 2014.  Accordingly, the Board finds there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned at a Board hearing in June 2015.  A transcript of the hearing has been reviewed and associated with the claims file. 

A claim for service connection for a dental condition is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Therefore, the dental claim has been reclassified as two separate issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a dental disability for the purposes of outpatient dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran sustained an in-service injury to tooth number 9 which was restored with a gold crown; there is no evidence that the Veteran has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107(b), 1712 (West 2014); 38 C.F.R. §§ 3.303(a), 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification prior to the unfavorable agency decision in a letter dated in April 2010.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  

The Veteran was afforded a VA examination in February 2012.  This examination is adequate for the purpose of evaluating the Veteran's claims on appeal, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the June 2015 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issues before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2015).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

A review of the Veteran's service treatment record reflects that tooth nine was fractured during rifle training.  It was restored with 3/4 cast gold crown.

The Veteran was afforded a VA examination in February 2012.  The examiner noted dental trauma to tooth nine which was identified as a cracked tooth.  The examiner also noted a history of in-service dental injury and reported that the gold crown used to restore the tooth was still present.  There was no evidence of loss of bone of the maxilla; malunion or nonunion of the maxilla; loss of bone of the mandible; nonunion or malunion of the mandible; loss of bone of the hard palate; osteoradionecrosis; and, osteomyelitis.  Periapical radiograph taken at the time of examination revealed no periapical pathology.

During the June 2015 Board hearing, the Veteran reiterated his in-service dental injury. 

After a review of the evidence, the Board finds that service connection for compensation purposes for a dental disability is not warranted.  The Board acknowledges that service treatment records demonstrate injury to a tooth during service.  However, the medical evidence does not show that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma or osteomyelitis.  Thus, service connection for compensation purposes is not warranted.  See 38 C.F.R. §§ 4.150.

The Veteran is competent to report that he suffered in injury during service and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Despite the competent and credible lay evidence of an in-service event, there is no evidence that the Veteran has a dental disability for VA compensation purposes.

As there is no evidence that the Veteran has a dental disability listed in 38 C.F.R. § 4.150, the preponderance of the evidence is against the claim, and there is no basis for service connection for compensation purposes.





ORDER

Entitlement to service connection for cracked tooth number 9 (dental disability) for purposes of compensation is denied.


REMAND

In a letter dated in March 2012, the RO asked the Veteran to clarify if he was claiming service connection for a dental disability or if he was only interested in treatment for the condition.  In a March 2012 response letter, the appellant confirmed that he was requesting service connection for his dental problem.  Thus, the RO did not adjudicate the issue of entitlement to service connection a dental disability for purposes of eligibility for outpatient dental treatment.

However, as previously noted, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); 38 C.F.R. § 4.150 (2013); 38 C.F.R. § 17.161.  As such, the issue of entitlement to service connection for a dental disability for the purposes of outpatient dental treatment must be adjudicated on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of service connection for a dental disability for purposes of outpatient dental treatment to the Veterans Health Administration (VHA) to determine if the Veteran meets the eligibility requires for dental treatment.

2.  Thereafter, the RO should readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


